DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the amendments filed 06/14/2021.

Allowable Subject Matter

Claims 3 and 5-6 are allowed.

The following is an examiner’s statement of reasons for allowance:

In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentable distinct from the prior art of records.


Hager et al. (7,610,588) discloses a method of using radio communication software programs in a software-defined radio device, the method comprising: receiving an instruction to activate a first radio communication software program from a user interface unit.

However, the prior art of record fails to teach or suggest determining whether a thread has been generated, the thread implementing a domain management function 
generating a new thread for the domain of the first radio communication software program, if such thread has not been generated, wherein, upon being notified of completion of activation of the thread for the domain of the first radio communication software program, the user interface unit instructs the thread to activate the first radio communication software program; receiving an instruction to terminate a second radio communication software program from the user interface unit; and
instructing a thread for a domain of the second radio communication software program to terminate the second radio communication software program, wherein, after completion of termination of the second radio communication software program, the user interface unit determines whether a radio communication software program is active and managed under the same domain that the second radio communication software program belongs to, and wherein, if there is no radio communication software that is active and managed under the same domain that the second radio communication software program belongs to, the thread for the domain of the second radio communication software program is deactivated as set forth in independent Claim 3.  The cited prior art does not teach or suggest determining whether a thread has been generated, where the thread implements a domain management function for a domain of the first radio communication software program.  The cited art does not teach or suggest generating a new thread for the domain of the first radio communication software program, if the thread has not been generated or wherein, upon being notified of completion of activation of the thread for the domain of the first radio communication software program, the user interface unit instructs the thread to activate the first radio 



Therefore, Claims 3 and 5-6 are allowed because of the combination of other limitations and the limitations listed above.



Any inquiry concerning this communication or earlier communications from the 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 5712727493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW WOO/Examiner, Art Unit 2441

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441                                                                                                                                                                                                        
06/23/2021